Case 1:15-cr-00252-PKC-RML Document 1468 Filed 12/16/20 Page 1 of 9 PageID #: 25670




   SLR:LDM:BDM
   F. 2015R00747

   UNITED STATES DISTRICT COURT
   EASTERN DISTRICT OF NEW YORK
   ---------------------------------X

   UNITED STATES OF AMERICA                               STIPULATION AND ORDER

          - against -                                     15 CR 252 (S-1) (PKC)

   RAFAEL CALLEJAS,

                         Defendant.

   ---------------------------------X

                  WHEREAS, on or about March 28, 2016, defendant Rafael Callejas (the

   “defendant”) entered a plea of guilty to a Counts One and Thirty-One of the above-captioned

   Superseding Indictment (the “Indictment”), charging violations of 18 U.S.C. § 1962(d) and

   18 U.S.C. § 1349;

                  WHEREAS, in connection with his guilty plea, the defendant consented to the

   entry of an Order of Forfeiture (that was amended on or about March 27, 2017) imposing a

   forfeiture money judgment, pursuant to 18 U.S.C. §§ 1963(a) and 981(a)(1)(C), and 28

   U.S.C. § 2461(c), in the amount of approximately $650,000 (the “Forfeiture Money

   Judgment”), which, as set forth in the Order of Forfeiture, represented monies that the

   defendant received in bribes and/or kickbacks in connection with schemes relating to World

   Cup qualifying matches and international friendly matches involving the Honduran national

   soccer team profits that the defendant made from certain contracts obtained through the

   payment of bribes and kickbacks, as: (a) property that the defendant acquired an interest in

   and maintained in violation of 18 U.S.C. § 1962, property that the defendant had an interest



                                                                                             7467638.1
Case 1:15-cr-00252-PKC-RML Document 1468 Filed 12/16/20 Page 2 of 9 PageID #: 25671




   in, security of, claims against or property and contractual rights that afforded a source of

   influence over the enterprise that the defendant established, operated, controlled, conducted

   and participated in the conduct of, in violation of 18 U.S.C. § 1962, property that the

   defendant derived from proceeds obtained, directly and indirectly, from racketeering activity,

   in violation of 18 U.S.C. § 1962, and/or as substitute assets in accordance with the provisions

   of 18 U.S.C. § 1963(m); and (b) property, real or personal, which constitutes or is derived

   from proceeds traceable to the defendant’s violations of 18 U.S.C. § 1349, and/or as

   substitute assets in accordance with the provisions of 21 U.S.C. § 853(p), as incorporated by

   28 U.S.C. § 2461(c);

                  WHEREAS, in accordance with the Order of Forfeiture, on or about April 16,

   2016, the defendant paid to the government the sum of $180,000 towards the Forfeiture

   Money Judgment (the “Forfeiture Payment”);

                  WHEREAS, on or about April 4, 2020, prior to the defendant’s sentencing, the

   defendant died;

                  WHEREAS, approximately four weeks later, on or about April 30, 2020, the

   Court dismissed the Indictment against the defendant;

                  WHEREAS, following the defendant’s death, the estate of the defendant,

   together with its sole beneficiary, Norma Regina Gaborit de Callejas (collectively, the

   “Estate”), sought return of the Forfeiture Payment from the government under the doctrine of

   abatement; and

                  WHEREAS, the United States and the Estate (together, the “Parties”) hereby

   desire to enter into this stipulation of settlement (the “Stipulation”) for the purpose of


   United States v. Rafael Callejas, 15 CR 252 (S-1) (PKC)                                      Page 2
   Stipulation and Order
Case 1:15-cr-00252-PKC-RML Document 1468 Filed 12/16/20 Page 3 of 9 PageID #: 25672




   resolving the Estate’s claim for return of the Forfeiture Payment without further litigation, on

   the terms and subject to the conditions set forth herein;

                  NOW, THEREFORE, IT IS HEREBY STIPULATED, AGREED AND

   ORDERED as follows:

                  1.      The Estate represents that it holds the exclusive right to seek return of

   the Forfeiture Payment and that it is duly authorized to execute this and all other documents

   necessary to effectuate the settlement with regard to the Forfeiture Payment as contemplated

   by this Stipulation.

                  2.      In consideration of the government’s release of the Settlement Amount

   (as defined in paragraph 4 below) and the waiver by the Office of its right to pursue the

   forfeiture of any other property belonging to the Estate based upon the facts and

   circumstances set forth in the Indictment, the Estate agrees to the government’s retention and

   forfeiture of $45,000 of the Forfeiture Payment, together with all interest accrued on the

   Forfeiture Payment during the period that the Forfeiture Payment was held in the custody of

   the United States (the “Retained Funds”).

                  3.      The Estate releases any and all claims to the Retained Funds, agrees

   that the forfeiture of the Retained Funds may be accomplished either administratively or

   civilly, at the Office’s election, and waives the requirements of any applicable laws, rules or

   regulations governing the forfeiture of assets, including notice of the forfeiture and any deadlines

   under 18 U.S.C. § 983. If the Office seeks to forfeit the Retained Funds judicially, the Estate

   waives the filing of a civil forfeiture complaint and consents to entry of an order of forfeiture

   directed to such funds. If the Office seeks to forfeit the Retained Funds administratively, the

   Estate consents to the entry of a declaration of forfeiture and waives the requirements of 18
   United States v. Rafael Callejas, 15 CR 252 (S-1) (PKC)                                       Page 3
   Stipulation and Order
Case 1:15-cr-00252-PKC-RML Document 1468 Filed 12/16/20 Page 4 of 9 PageID #: 25673




   U.S.C. § 983 regarding notice of seizure in non-judicial forfeiture matters. The Estate agrees to

   execute any additional documents necessary to complete forfeiture of the Retained Funds. The

   Estate also agrees that it shall not file any petitions for remission, restoration, or any other

   assertion of ownership or request for return relating to the Retained Funds, or any other action or

   motion seeking to collaterally attack the seizure, restraint, or forfeiture of the Retained Funds;

   nor shall the Estate assist any others in filing any such claims, petitions, actions, or motions. In

   the event that any such claims are filed with regard to the Retained Funds, the Estate shall assist

   the government in defending such claims, including promptly responding to requests for

   documents or information, and, if requested, providing testimony during discovery or at any

   hearings or trial. The Estate agrees that it shall not claim, assert, or apply for, either directly or

   indirectly, any tax deduction, tax credit, or any other offset with regard to any U.S. federal, state,

   or local tax or taxable income in connection with the forfeiture of the Retained Funds.

                   4.      Following the Court’s approval of this Stipulation, the United States

   shall release to the Estate $135,000 of the Forfeiture Payment, less any debts owed by the

   Estate to the United States or that the United States is authorized to collect from the Estate

   pursuant to the Debt Collection Improvement Act of 1996 as set forth in paragraph 8 below

   (the “Settlement Amount”). The Settlement Amount shall be paid to the account set forth on

   an ACH Form duly completed by the Estate and returned to counsel for the government.

                   5.      The Estate acknowledges and agrees that by entering into this

   Stipulation, it waives any right to litigate any claimed interest in the Retained Funds or to

   petition for remission or mitigation of the forfeiture of the Retained Funds. The Estate

   further agrees not to contest, or to assist any person or entity in contesting, directly or

   indirectly, the forfeiture of any assets restrained or otherwise identified as subject to

   United States v. Rafael Callejas, 15 CR 252 (S-1) (PKC)                                            Page 4
   Stipulation and Order
Case 1:15-cr-00252-PKC-RML Document 1468 Filed 12/16/20 Page 5 of 9 PageID #: 25674




   forfeiture in connection with the case captioned United States v. Webb, 15-CR-252. The

   Estate hereby waives its rights, if any, to use the above-captioned action or its settlement as

   a basis to bring any administrative or judicial civil cause of action against the United States

   or as a basis for any statutory or constitutional defense in any other civil, criminal, or

   administrative action, including, without limitation, defenses based upon the Double

   Jeopardy Clause of the Fifth Amendment and the Excessive Fines Clause of the Eighth

   Amendment. Neither entering into this Stipulation nor making or receiving any payment

   hereunder shall be construed as an admission of liability or wrongdoing by any party.

                  6.     The United States acknowledges and agrees that by entering into this

   Stipulation it shall have no further right to pursue, based upon the facts and circumstances set

   forth in the Information, the forfeiture of the Settlement Amount or any other assets held by

   the Estate.

                  7.     The government makes no representations, express or implied, as to

   the tax consequences, if any, of the settlement of the claims of the Estate, the forfeiture of

   the Retained Funds, or the release of the Settlement Amount.

                  8.     The Debt Collection Improvement Act of 1996, codified at 31 U.S.C.

   § 3716, requires the Department of the Treasury, the United States Marshals Service, and

   other disbursing officials, to offset Federal payments to collect delinquent non-tax debts

   owed to the United States, or delinquent debts owed to states, including past-due child

   support enforced by states. If an offset to the payments is made during an electronic funds

   transfer, the Estate will receive a notification from the government at the last address

   provided by the debtor to the creditor. If the Estate believes that the payments may be


   United States v. Rafael Callejas, 15 CR 252 (S-1) (PKC)                                      Page 5
   Stipulation and Order
Case 1:15-cr-00252-PKC-RML Document 1468 Filed 12/16/20 Page 6 of 9 PageID #: 25675




   subject to an offset, they may contact the Treasury Department at 1-800-304-3107. The

   Estate agrees to accept the Settlement Amount, as reduced by any offset pursuant to the Debt

   Collection Improvement Act of 1996, in full satisfaction of its interest in the Forfeiture

   Payment.

                  9.     As consideration for the return of the Settlement Amount, the Estate

   hereby agrees to release, indemnify and hold harmless the United States, and any officers,

   agents, and employees, past and present, of the United States, including but not limited to the

   United States Department of Justice, the United States Attorney’s Office for the Eastern

   District of New York, United States Marshals Service, the Federal Bureau of Investigation,

   and the Internal Revenue Service, from and against any and all claims for relief or causes of

   action for any conduct or action which currently exists or which may arise as a result of the

   Government’s restraint of the Forfeiture Payment, release of the Settlement Amount,

   forfeiture of the Retained Funds, or otherwise arising from entering into this Stipulation.

                  10.    This Stipulation is contingent upon the Court’s “so ordering” of this

   Stipulation. The Court shall maintain jurisdiction over this action in order to enforce the

   provisions of this Stipulation.

                  11.    The Estate and the United States agree that each of the Parties shall

   bear their respective costs and attorney’s fees. The Estate agrees to waive any and all

   rights it has, if any, to recover attorney’s fees or interest under the Equal Access to Justice

   Act, the Civil Asset Forfeiture Reform Act, or any other legal or statutory bases.

                  12.    This Stipulation constitutes the final, complete, and exclusive

   agreement and understanding between the Parties with respect to the settlement embodied


   United States v. Rafael Callejas, 15 CR 252 (S-1) (PKC)                                    Page 6
   Stipulation and Order
Case 1:15-cr-00252-PKC-RML Document 1468 Filed 12/16/20 Page 7 of 9 PageID #: 25676




   in this Stipulation and supersedes all prior agreements and understandings, whether oral or

   written, as to the settlement. No other document, nor any representation, inducement,

   agreement, understanding, or promise constitutes any part of this Stipulation or the

   settlement it represents, nor shall it be used in construing the terms of this Stipulation. For

   purposes of construction, this Stipulation shall be deemed to have been drafted by the

   Parties and shall not, therefore, be construed against any party in any subsequent dispute,

   including but not limited to any proceedings in which the United States seeks to enforce

   the terms of this Stipulation.

                  13.    If any provision of this Stipulation is hereafter determined to be

   invalid for any reason, the balance of this Stipulation shall remain in full force and effect.

   The obligations of this Stipulation apply to and are binding upon the Parties and any of

   their successors, transferees, heirs, and assigns.

                  14.    The signature pages of this Stipulation, which may include electronic

   and scanned signature pages, may be executed in one or more counterparts, each of which

   will be deemed an original but all of which together shall constitute one and the same

   instrument.

                  15.    Upon the Court’s “so ordering” of this Stipulation, the Clerk of the

   Court is directed to send, by inter-office mail, three (3) certified copies of this Stipulation




   United States v. Rafael Callejas, 15 CR 252 (S-1) (PKC)                                     Page 7
   Stipulation and Order
Case 1:15-cr-00252-PKC-RML Document 1468 Filed 12/16/20 Page 8 of 9 PageID #: 25677




           to Assistant United States Attorney Brian Morris, United States Attorney's Office, Eastern

           District of New York, 271 Cadman Plaza East, Brooklyn, New York 11201.


          Dated: Brooklyn, New York
                  November ..5__, 2020

                                                            SETH D. DUCHARME
                                                           Acting United States Attorney
                                                           Eastern District of New York
                                                           271 Cadman Plaz.a
                                                           Brooklyn, New York 11201


                                                  By:



                                                         Brian D. Morris
                                                         Assistant United States Attorneys
                                                         (718) 254-7000

     Dated:   Washington, DC
              November _.., 2020
                                                         RETURETA & WASSEM, PLLC
                                                        Counsel to Estate ofRafael Callejas and
                                                        Norma Regina Gaborit de Callejas
                                                        300 New Jersey Ave. NW, Suite 900
                                                        Was'      ~D£~

                                               By:                  ✓ --~*
                                                        Manuel J. Retureta
                                                        (202) 549-0679




United States v. Rafael Callejas, 15 CR 252 (S-1) (PKC)                                      Page 8
Stipulation and Order
Case 1:15-cr-00252-PKC-RML Document 1468 Filed 12/16/20 Page 9 of 9 PageID #: 25678




      SOORDERED

      This 16th day of   December      2020:


        s/Hon. Pamela K. Chen
      HONORABLE PAMELA K.. CHEN
      UNITED STAlF.S DISTRICT JUDGE




                                                                       Pap9
  W            ltt«I u,&/11.1. 15 ca 252 (S-1) (PKC)
        Sll,IIII "-
 .,.,.,,. ... Oldll'
